DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive. The title generally states a control device without any detail or incorporation of the inventive concept(s) found in the independent claims. A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steele et al. [US 2017/0144553].
With respect to claims 1 and 4, Steele discloses a movable body [Figs 3 and/or 5] comprising: a power-supply control device [343] that controls supply of electric power from a secondary battery [335] to a first load and a second load [critical load and non-critical load], the power-supply control device comprising: a first connection circuit connecting the first load and the secondary battery [power selector subsystem to non-critical loads]; a second connection circuit connecting the second load and the secondary battery [power selector subsystem to critical loads]; a first relay provided in a middle of the first connection circuit [341]; and a processor that performs a battery abnormality recognizing process of recognizing an abnormality of the secondary battery and a control process of performing a first power-supply control operation of controlling the first relay into a conductive state to enable supply of electric power from the secondary battery to the first load by the first connection circuit and supply of electric power from the secondary battery to the second load by the second connection circuit and, when an abnormality of the secondary battery is recognized in the battery abnormality recognizing process during the first power-supply control operation, performing a second power-supply control operation of controlling the first relay into a disconnected state to stop the supply of electric power from the secondary battery to the first load by the first connection circuit and maintain the supply of electric power from the secondary battery to the second load by the second connection circuit [par. 0027-0031; tables 2 and 3; monitors for a fault in the battery and when detected disconnects the non-critical loads (first loads) but leaves/maintains connection to the critical loads (second loads)]; and an electric motor [par. 0002], wherein when an abnormality of the secondary battery is recognized in the battery abnormality recognizing process and the second power-supply control operation is performed in the control process, the supply of electric power from the secondary battery to the second load by the second connection circuit is maintained, the second load comprising one or more of a wiper, a headlight, a power steering, an ignition, an electric parking brake (EPB), an engine water pump, a fuel injector (FI), an anti-lock braking system (ABS), an all-wheel drive (AWD) system, or a drive-by-wire (DBW) system [braking systems are critical loads, see par. 0014], and the first relay in the first connection circuit is controlled into the disconnected state, and the supply of electric power from the secondary battery to the first load is disconnected [as detailed above], the secondary battery being located upstream from the first relay in the first connection circuit, the first load being located downstream from the first relay in the first connection circuit, the first load comprising at least a DC-DC converter and not comprising the second load [as depicted in Figs 3 and 5, see also dc/dc converter 344, note the ability to selectively disconnect and control power to each load discloses the first load does not comprise the second load].

With respect to claim 2, Steele further discloses a conduction path provided between the secondary battery and the first relay, the conduction path being shared by the first connection circuit and the second connection circuit; and a second relay provided in a middle of the conduction path [connected and switches between the battery and the critical loads], wherein in the control process, the processor performs a third power-supply control operation of controlling the second relay into a disconnected state when the second power-supply control operation of controlling the first relay into the disconnected state is performed and a state in which an abnormality of the secondary battery is recognized in the battery abnormality recognizing process is still not resolved [see tables 2 and 3, after the non-critical loads are disconnected the SOC is monitored and if the abnormality does not resolved, i.e. the SOC becomes less than a minimum (degraded) the battery is shutdown thereby disconnecting the battery from the critical loads].

With respect to claim 5, Steele further discloses wherein the first load disconnected from the secondary battery located upstream in the first connection circuit and located downstream in the first connection circuit comprises one or more of an audio device or an air-conditioner [par. 0014, HVAC].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele et al. [US 2017/0144553] as applied above and further in view of George et al. [US 2015/0229115].
With respect to claim 3, Steele fails to explicitly disclose a fuse provided in a middle of the first connection circuit, wherein the fuse is blown when passage of current at a level greater than or equal to a predetermined level occurs. However, fuses are well-known and routine in the industry. For example, George teaches using a fuse between a battery and load. Implicitly fuses blow when current reaches a designated level in order to protect the circuitry. Therefore, it would have been obvious to a person with ordinary skill in the art before the filing date of the instant claims to modify Steele to include fuses for the benefit of easily/cheaply protecting the circuitry from damage due to short circuits. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0030316 to Sekiguchi discloses a vehicle power source control system wherein multiple groups include battery and load connections including switches provided between the groups to perform control of turning off and on based on conditions. However, Sekiguchi fails to disclose disconnecting one switch and load and maintaining connection(s) of another switch and load based on an abnormality of the battery as claimed in the instant application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859